Registration No. 333-139512 As filed with the Securities and Exchange Commission on November 30, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 POST-EFFECTIVE AMENDMENT NO. 1 TO FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 ELBIT SYSTEMS LTD. (Exact name of registrant as specified in its charter) Israel N/A (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) Advanced Technology Center P.O. Box 539 Haifa 31053 Israel (Address of Principal Executive Offices) (Zip Code) 2 (Full title of the plan) Elbit Systems of America, LLC 4700 Marine Creek Parkway Fort Worth, Texas 76136 (Name and address of agent for service) (817) 234-6600 (Telephone number, including area code, of agent for service) Copies to: Timothy I. Kahler, Esq. Troutman Sanders LLP 405 Lexington Avenue New York, New York 10174 (212) 704-6000 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer þ Accelerated filer o Non-accelerated filer o Smaller reporting company o (Do not check if a smaller reporting company) EXPLANATORY NOTE Elbit Systems Ltd. (the “Registrant”) hereby amends its registration statement on Form S-8 (Registration No.333-139512) (the “Registration Statement”) by filing this Post-Effective Amendment No.1 to reflect the amendment of the Registrant’s 2007 Stock Option Plan.The Amended 2007 Stock Option Plan filed herewith as Exhibit4.3 replaces the Exhibit4.3 previously filed with the Registration Statement.No additional securities are being registered. Exhibit Number Description Amended 2007 Stock Option Plan Power of Attorney (Incorporated by reference to Exhibit 24.1 of the Elbit Systems Ltd. Registration Statement on Form S-8 filed December 20, 2006 (SEC file number 333-139512)). SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the Registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-8 and has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Haifa, Israel on this30th day of November 2011. ELBIT SYSTEMS LTD. By:/s/ Joseph Ackerman Name: Joseph Ackerman Title:President and Chief Executive Officer Pursuant to the requirements of the Securities Act of 1933, this Registration Statement has been signed by the following persons in the capacities and on the dates indicated: Signature Title Date * Michael Federmann Chairman of the Board of Directors November 30, 2011 /s/ Joseph Ackerman President, Chief Executive Officer November 30, 2011 Joseph Ackerman (Principal Executive Officer) /s/ Joseph Gaspar Chief Financial Officer November 30, 2011 Joseph Gaspar (Principal Financial and Accounting officer) * Moshe Arad Director November 30, 2011 * Avraham Asheri Director November 30, 2011 * Rina Baum Director November 30, 2011 David Federmann Director Yehoshua Gleitman Director * Yigal Ne’eman Director November 30, 2011 * Dov Ninveh Director November 30, 2011 Dalia Rabin Director /s/ Raanan Horowitz Raanan Horowitz President, Elbit Systems of America, LLC, November 30, 2011 Authorized Representative in the United States *By: /s/ Joseph Ackerman November 30, 2011 Joseph Ackerman Attorney-in-Fact
